Case 18-22393      Doc 19     Filed 10/18/18 Entered 10/18/18 10:00:25           Desc Main
                                Document     Page 1 of 4


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Michael Patton                        )
        Joyce Burke-Patton                    )   Case No: 18 B 22393
                                              )   Judge:   Schmetterer
                                              )   Chapter 13
         Debtors                              )

                                 NOTICE OF MOTION

 Served upon the following parties electronically:
 Office of United States Trustee, Dirksen Federal Building, 219 S. Dearborn St., Room
 873, Chicago, IL 60604
 Trustee: Tom Vaughn, 55 E. Monroe St., Suite 3850, Chicago, IL 60603
 and served upon the following parties via U.S. Mail:
 Debtors: Michael & Joyce Patton, 135 S. Menard, Chicago, IL 60644
 Attorney for Creditor: Jose Moreno, Codilis & Associates, PC, 15W030 N. Frontage
 Rd., Suite 100, Burr Ridge, IL 60527
 and served upon the following parties via Certified Mail:
 Vice President Loan Documentation, Melissa Phipps, Wells Fargo Bank N.A., 1 Home
 Campus, X2303-01A, Des Moines, IA 50328


        PLEASE TAKE NOTICE that on October 31, 2018 at 10:00 a.m., or as soon

 thereafter as I may be heard, I shall appear before the Honorable Judge Schmetterer, or

 any other Bankruptcy Judge presiding in his place in Courtroom 682 of the Dirksen

 Federal Building, 219 S. Dearborn St., Chicago, Illinois, on the attached Motion to

 Determine Value of Claim Secured By a Lien, and shall request that the attached Order

 be entered, at which time you may appear if so desired.



                                 PROOF OF SERVICE

        I, The undersigned, an attorney, hereby certify that a copy of this notice was
 served electronically or mailed to the above persons, at her respective addresses, postage
 prepaid, by depositing in the U.S. Mail at 211 W. Wacker Dr., Chicago, IL 60606, before
 6:00 p.m. on or before October 18, 2018.
Case 18-22393    Doc 19    Filed 10/18/18 Entered 10/18/18 10:00:25     Desc Main
                             Document     Page 2 of 4


                                        ______/s/ Christopher Turnbull___
 Christopher Turnbull
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
Case 18-22393         Doc 19   Filed 10/18/18 Entered 10/18/18 10:00:25             Desc Main
                                 Document     Page 3 of 4


                 IN THE UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


 IN RE: Michael Patton                          )
        Joyce Burke-Patton                      )   Case No: 18 B 22393
                                                )   Judge:   Schmetterer
                                                )   Chapter 13
            Debtors                             )


        MOTION TO DETERMINE VALUE OF CLAIM SECURED BY A LIEN

         Now comes Michael Patton & Joyce Burke-Patton (hereinafter referred to as
 “Debtors”), by and through their attorneys, and moves this Honorable Court for entry of
 an Order Determining Value of Collateral, and in support thereof, respectfully represents
 as follows:


         1.      On August 9, 2018, the Debtors filed a petition for relief under Chapter 13

 of the Bankruptcy Code.

         2.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334

 and 157.

         3.      This is a core proceeding pursuant to 28 U.S.C. § 157(b).

         4.      The Debtors are the owners and residents of real estate located at 135 S.

 Menard, Chicago, IL 60644 (hereinafter referred to as “the Property”).

         5.      The fair market value of the Property at the time of filing of the instant

 case was $76,000.00 (see attached Comparative Market Analysis, referred to as “Exhibit

 A”).

         6.      There is a first mortgage lien on the property held by Wells Fargo Bank

 with a reported balance at the time of filing in the amount of $124,267.73 (see attached

 Proof of Claim, referred to as “Exhibit B”).
Case 18-22393         Doc 19   Filed 10/18/18 Entered 10/18/18 10:00:25           Desc Main
                                 Document     Page 4 of 4


        7.       Wells Fargo Bank also holds a junior mortgage with a reported balance at

 the time of filing in the amount of $90,878.43 (see attached Proof of Claim, referred to as

 “Exhibit C”).

        8.       Pursuant to 11 U.S.C. § 506(a) and (d), Wells Fargo Bank’s junior

 mortgage would be an allowed secured claim to the extent of the value of the estate’s

 interest in the property securing the claim, and Wells Fargo Bank’s lien is void to the

 extent it is not an allowed secured claim.

        9.       The amount owed on the first mortgage, $124,267.73, exceeds the value of

 the underlying property, which is $76,000.00. Therefore, Wells Fargo Bank’s junior lien

 is wholly unsecured.



        WHEREFORE, Debtor prays that this Honorable Court enter an Order:

                 1.      Valuing the Debtor’s real estate at $76,000.00;
                 2.      Finding that the junior lien of Wells Fargo Bank, with an
                         approximate balance of $90,878.43, is completely unsecured; and
                 3.      For such other and further relief as this Court deems just and
                         proper.




 Respectfully submitted,

 _____/s/ Christopher Turnbull
 Christopher Turnbull
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
